United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1495
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Arkansas.
Rigoberto Chavez-Cuevas,                 *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: July 14, 2011
                                 Filed: July 26, 2011
                                  ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.


      Rigoberto Chavez-Cuevas appeals the sentence the district court1 imposed after
he pled guilty to conspiring to distribute more than 50 grams of a mixture or substance
containing methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), b(1)(B)(viii),
and 846. Counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967).



      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
       We conclude that the district court did commit any significant procedural error
in sentencing Chavez-Cuevas, and imposed a substantively reasonable sentence. See
Gall v. United States, 552 U.S. 38, 51 (2007) (in reviewing sentence, appellate court
first ensures that district court committed no significant procedural error, and then
considers substantive reasonableness of the sentence under abuse-of-discretion
standard; if sentence is within Guidelines range, appellate court may apply
presumption of reasonableness); United States v. Berni, 439 F.3d 990, 992-93 (8th
Cir. 2006) (per curiam) (reviewing sentence involving U.S.S.G. § 5K1.1 downward
departure for reasonableness using abuse-of-discretion standard; sentence was
reasonable where court correctly calculated Guidelines range, permissibly applied
§ 5K1.1 departure, and considered resulting adjusted range and 18 U.S.C. § 3553(a)
factors); United States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005) (describing ways
in which court might abuse its discretion at sentencing).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                      ______________________________




                                         -2-